DISMISS; Opinion Filed September 23, 2013.




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-13-01081-CV

                       INTEGRATED PARTNERS, Appellant
                                    V.
                     THE BURKS GROUP, INC. ET AL., Appellee

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-12-14499

                          MEMORANDUM OPINION
                          Before Justices Lang, Myers, and Evans
                                   Opinion Per Curiam
      The Court has before it appellant’s September 9, 2013 motion for voluntary dismissal.

We GRANT the motion and DISMISS this appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                  PER CURIAM



131081F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

INTEGRATED PARTNERS, Appellant                    On Appeal from the 44th Judicial District
                                                  Court, Dallas County, Texas
No. 05-13-01081-CV        V.                      Trial Court Cause No. DC-12-14499.
                                                  Opinion delivered Per Curiam. Justices
THE BURKS GROUP, INC., ET AL.,                    Lang, Myers and Evans sitting for the Court.
Appellees

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellees THE BURKS GROUP, INC., ET AL. recover their costs
of this appeal from appellant INTEGRATED PARTNERS.


Judgment entered this 23rd day of September, 2013.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE




131081 op.docx                              –2–